Title: To James Madison from Tench Coxe, 13 August 1812
From: Coxe, Tench
To: Madison, James


Sir
Philadelphia Augt. 13. 1812
It is with sincere reluctance, that I trouble you upon the subject of a vacancy which I am told has been created, this day. It is understood that Capt. C. Irvine has been appointed Commissary Genl.
I submit myself to your consideration for the office of Supt of military stores, of the duties of which I have had many occasions to think and much opportunity to acquire information.
Tho it is not connected with the consideration of the Senate, yet I beg leave to assure you that Mr. Gilman of that body made me a visit of his own motion on his ride from Washington to New Hampshire, and in the course of a voluntary conversation on his part he took occasion to declare to me that the Senate would have approved my appointment as deputy Commy if I had been nominated again after Capt. Jones had declined the office of Commissary General. He thought the government ought to have nominated me again, but I told him it was impossible for the government to know that disposition in the Senate. He said it was false that there had been an unanimous rejection by the Senate, as had been published, that no objection had been mentioned to my conduct, but that after Mr. Jones had been nominated & approved as Commissary Genl. my nomination was expressly objected to because two officers were not wanted in Philadelphia. He added expectations that I would receive attention at the next Session, and expressed opinions decidedly favorable to the issue.
I am sensible, Sir, of very considerable delicacy in addressing you in this manner, but conscious that I have destroyed the interests of my family but [sic] a laborious course of public exertions, I am obliged to submit to you exact views of things according to my best Judgment, that my situation may receive such consideration as the public interests may be found to admit. I have the honor to be, with unaltered attachment and respect, Sir your most obedient & most humble Servt.
Tench Coxe
